Per Curiam.
Petitioner has filed a pro se petition for belated appeal following his conviction for trafficking in opium. To the extent Petitioner alleges ineffective assistance of appellate counsel on direct appeal, the petition *535is dismissed as untimely. See Fla. R. App. P. 9.141(d)(5). To the extent Petitioner complains about actions taken by counsel during postconviction proceedings, the petition is denied. See Tompkins v. State , 994 So.2d 1072, 1088 (Fla. 2008) (noting that claims of ineffective assistance of postconviction counsel are not cognizable).
Roberts, Ray, and Jay, JJ., concur.